 



EXHIBIT 10.1
CONSULTING AGREEMENT
     This Consulting Agreement (“Agreement”) dated as of January 31, 2008 and
effective as of January 1, 2008, by and between Spanish Broadcasting System,
Inc., a Delaware corporation (“SBS”), and Jason L. Shrinsky (“Consultant”).
WITNESSETH:
     WHEREAS, SBS wishes to avail itself of Consultant’s knowledge, expertise
and experience by hiring Consultant as consultant;
     WHEREAS, Consultant wishes to become a consultant to SBS and SBS is
desirous of availing itself of the Consultant’s services; and
     WHEREAS, SBS and Consultant wish to enter into this Agreement upon the
terms and conditions set forth herein.
     NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, SBS and Consultant, intending to be legally
bound, do hereby agree as follows:
     1. Engagement. Subject to the terms and conditions of this Agreement, SBS
hereby engages Consultant for the Term (as hereinafter defined) as a consultant
to perform the services set forth herein. In consideration of the compensation
to be paid to Consultant as herein specified, Consultant accepts such engagement
and agrees to perform the services specified herein.
     2. Term. The engagement hereunder shall be for a term commencing on
February 1, 2008 the date hereof and expiring on December 31, 2008 (the “Term”).
The Term may be renewable at SBS’s option on or before December 31st of each
succeeding year.
     3. Services to be Performed. Consultant agrees to devote reasonable time
and efforts in (plus reasonable travel time and conferences) during each month
of the Term to the performance of his services contemplated hereunder.
Consultant shall devote such time and attention as required by Raul Alarcon,
Jr., SBS’s President/CEO, to the business affairs of SBS and shall maintain
communications with SBS on a daily basis. Moreover, Consultant shall render such
services to the best of his ability, and use his best efforts to promote the
interests of SBS on a daily basis. SBS shall provide Consultant with office
space and administrative services in SBS’s corporate office, currently located
in Coconut Grove, Florida.
     4. Consulting Fee. In consideration of the premises and Consultant’s
agreement to enter into this Agreement and to perform consulting and advisory
services more particularly described hereinafter, SBS hereby agrees to pay
Consultant annually the sum of Two Hundred and Seventy Five Thousand Dollars
($275,000.00) payable in equal monthly installments due on

 



--------------------------------------------------------------------------------



 



or before the tenth business day of each month beginning via wire transfer to
the following account:
Jason and Ronnie Shrinsky
Bank —
Routing #
Checking Account #
Branch Supervisor —
     5. Expenses. SBS shall pay or reimburse Consultant for all ordinary and
necessary out-of-pocket, travel and business expenses incurred by Consultant
during the Term in the performance of Consultant’s services under this
Agreement, provided that Consultant receives prior consent and thereafter shall
submit such expenses in accordance with the applicable SBS policies.
     6. Independent Consultant. This Agreement shall not render Consultant an
employee, partner, agent of, or joint venturer with SBS for any purpose.
Consultant is and will remain an independent contractor in his relationship to
SBS. SBS shall not be responsible for withholding taxes with respect to the
Consultant’s compensation hereunder. Consultant shall have no claim against SBS
hereunder or otherwise for vacation pay, sick leave, retirement benefits, social
security, worker’s compensation, health or disability benefits, unemployment
insurance benefits, or employee benefits or insurance of any kind. Consultant is
not authorized to act for, bind, or obligate SBS under any contract, agreement
or similar arrangement or to use its name except as expressly authorized in
writing by SBS.
     7. Non-Competition. While Consultant is engaged by SBS during the Term of
this Agreement for any reason, Consultant will not, directly or indirectly, own,
operate, manage, be employed by, or have an interest in, any business or
enterprise which competes with SBS or provide any service to, any media station
located in any market where SBS owns or operates a media station. The services
of Consultant shall be exclusive to SBS in any market SBS owns or operates a
media station.
     8. Confidentiality; Non-Disclosure. Consultant shall not divulge,
communicate, use or disclose any trade secrets or confidential and proprietary
information of SBS, its subsidiaries or any affiliate (“Confidential
Information”), whether during Term or thereafter. All such information and data
shall be treated as confidential and deemed valuable, special and unique to SBS
which Consultant has received in confidence as fiduciaries, and Consultant shall
remain a fiduciary to SBS with respect to all such information during the Term
of this Agreement as provided for herein.
     9. Non-Solicitation. During the Term of this Agreement, and for a period of
one (1) year following termination for any reason, Consultant shall not,
directly or indirectly, hire or assist in hiring any employee of SBS, or
otherwise solicit or induce any employee of SBS to terminate such employment or
become employed by any person or entity other than SBS or any of its affiliates.

2



--------------------------------------------------------------------------------



 



     10. Injunction. It is recognized and hereby acknowledged by the parties
hereto that a breach by Consultant of any of the agreements and/or covenants
contained in this Agreement will cause irreparable harm and damage to SBS, the
monetary amount of which may be virtually impossible to ascertain. As a result,
Consultant recognizes and hereby acknowledges that SBS shall be entitled to an
injunction from any court of competent jurisdiction enjoining and restraining
any violation of any and/or all of the covenants and agreements contained in
this Agreement by the Consultant.
     11. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida without regard to any conflict
of law, rule or principle that would give effect to the laws of another
jurisdiction.
     12. Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses or sections contained in this Agreement shall not affect the
enforceability of the remaining portions of this Agreement or any part thereof,
all of which are inserted conditionally on their being valid in law, and, in the
event that any one or more of the words, phrases, sentences, clauses or sections
contained in this Agreement shall be declared invalid, this Agreement shall be
construed as if such invalid word or words, phrase or phrases, sentence or
sentences, clause or clauses, or section or sections had not been inserted. If
such invalidity is caused by length of time or size of area, or both, the
otherwise invalid provision will be considered to be reduced to a period or area
which would cure such invalidity.
     13. Notices. All notices, demands and requests required or permitted to be
given under the provisions of this Agreement shall be in writing and shall be
deemed to have been duly delivered and received (a) on the date of personal
delivery, or (b) on the date of receipt (as shown on the return receipt) if
mailed by registered or certified mail, postage prepaid and return receipt
requested, or if sent by Federal Express or similar courier service, with all
charges prepaid. All such notices, demands and requests shall be addressed as
follows:
If to SBS:
Spanish Broadcasting System, Inc.
2601 South Bayshore Drive — Penthouse #2
Coconut Grove, Florida 33133
ATTN: Mr. Raul Alarcon, Jr.
Telephone: (305) 441-6901
Facsimile: (305) 444-2179
If to Consultant:
Jason L. Shrinsky
7792 Trieste Place
Delray Beach, Florida 33446
Telephone: (561) 865-0510
Facsimile: (561) 865-0520

3



--------------------------------------------------------------------------------



 



     14. Assignment. Neither Consultant nor SBS shall assign any of its rights
under this Agreement, or delegate the performance of any of its duties
hereunder, but shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, if any, legal representatives, successors,
and assigns.
     15. Modification or Amendment. This Agreement constitutes the entire
agreement among the parties hereto with regard to the subject matter hereof,
superseding all prior understandings and agreements, whether written or oral.
This Agreement may not be amended or revised except by a writing signed by the
parties.
     16. Entire Understanding. This document and any exhibit attached constitute
the entire understanding and agreement of the parties, and any and all prior
agreements, understandings, and representations are hereby terminated and
canceled in their entirety and are of no further force and effect.
     17. Section and Other Headings. The section headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.
     18. Counterparts. This Agreement may be executed in any number of
counterparts and by facsimile, each of which when so executed and delivered
shall be deemed to be an original and all of which together shall be deemed to
be one and the same Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the undersigned have executed this Agreement as of the
day and year first written above.

            SPANISH BROADCASTING SYSTEM, INC.
      By:   /s/ Raul Alarcon, Jr.         Name:   Raul Alarcon, Jr.       
Title:   President/CEO        JASON L. SHRINSKY
      By:   /s/ Jason L. Shrinsky      

5